ORDER
BRUCE E. KASOLD, Chief Judge:
WHEREAS the Court has been receiving approximately 300 Notices of Appeal every month, as well as numerous motions and other filings, and
WHEREAS appeals, motions, and other filings with the Court deserve timely judicial review and decision, and
WHEREAS the Chief Judge of the Court, pursuant to 38 U.S.C. § 7257(b)(1), may recall Senior Judges of the Court who have retired but who have agreed to be available for such recall when their service is needed by the Court, and
WHEREAS the Chief Judge of the Court has determined that the service of a Senior Judge is needed by the Court and, if recalled, that Senior Judge would per*170form judicial duties and provide substantial service to the Court, and
WHEREAS Senior Judge Ronald M. Holdaway has consented to be available for recall as needed by the Court,
THEREFORE, it is
ORDERED that Ronald M. Holdaway is recalled from retired status to have and to exercise all of the judicial powers and duties of the office of a Judge in active service and to otherwise perform substantial service for the Court as requested by the Chief Judge. It is further
ORDERED that Judge Holdaway shall serve in recalled status in this calendar year to review and decide appeals, motions, and other filings with the Court, and to perform other substantial service at the request of the Chief Judge, and he shall so serve throughout the calendar year for up to 90 days or its equivalent. With his consent, Judge Holdaway’s service may be extended beyond 90 days. Judge Holdaway’s service shall be recorded and maintained by the Clerk of the Court.